 1   KIRKLAND & ELLIS LLP
     Mark Holscher (SBN 139582)
 2
     mark.holscher@kirkland.com
 3   R. Alexander Pilmer (SBN 166196)
     apilmer@kirkland.com
 4
     Michael J. Shipley (SBN 233674)
 5   michael.shipley@kirkland.com
     333 South Hope Street
 6
     Los Angeles, California 90071
 7   Telephone: (213) 680-8400
     Facsimile: (213) 680-8500
 8
 9   Attorneys for Plaintiffs Ovation
     Finance Holdings 2 LLC; Ovation Fund
10   Management II, LLC; Banc of
11   California, N.A.
12                        UNITED STATES DISTRICT COURT
13                     SOUTHERN DISTRICT OF CALIFORNIA
14
15   OVATION FINANCE                        )   Case No.: 3:19-cv-02031-GPC-KSC
                                            )
16   HOLDINGS 2 LLC; OVATION                )
     FUND MANAGEMENT II,                    )   Honorable Gonzalo P. Curiel
17   LLC; BANC OF CALIFORNIA,               )
                                            )
18   N.A.                                   )   PROOF OF SERVICE
                                            )
19                    Plaintiffs,           )
                                            )
20        v.                                )
                                            )
21   CHICAGO TITLE INSURANCE                )
                                            )
22   COMPANY; CHICAGO TITLE                 )
     COMPANY                                )
23                                          )
                                            )
24                    Defendants.           )

25
26
27
28

                                    PROOF OF SERVICE
 1         I, the undersigned declares as follows:
 2         1.      I am a citizen of the State of California, I am over the age of eighteen years
 3   and not a party to this action.
 4         2.      On October 22, 2019 in Los Angeles, California, following receipt of
 5   consent from counsel for Defendants Chicago Title Company and Chicago Title
 6   Insurance Company to accept electronic service of process on their clients’ behalf, I
 7   electronically served a copy of the following documents by means of a file transfer
 8   protocol to Mazda Anita (mantia@cooley.com) and Steve Strauss (sms@cooley.com),
 9   at Cooley LLP, 4401 Eastgate Mall San Diego, CA 92121-1909:
10         •       COMPLAINT FOR: (1) RICO, 18 U.S.C. § 1962(C) (2) RICO
11         CONSPIRACY, 18 U.S.C. § 1962(d); (3) FRAUD; (4) AIDING AND
12         ABETTING FRAUD; (5) NEGLIGENT MISREPRESENTATION; (6)
13         BREACH OF FIDUCIARY DUTY; (7) NEGLIGENCE;
14         •       CIVIL COVER SHEET;
15         •       PLAINTIFFS OVATION FINANCE HOLDINGS 2 LLC; OVATION
16         FUND MANAGEMENT II, LLC; BANC OF CALIFORNIA, N.A.’S
17         CORPORATE DISCLOSURE STATEMENT PURSUANT TO FED. R. CIV. P.
18         7.1 AND NOTICE OF PARTY WITH FINANCIAL INTEREST PURSUANT
19         TO L.R. 40.2;
20         •       PLAINTIFFS’ NOTICE OF RELATED CASES PURSUANT TO L.R.
21         40.1;
22         •       SUMMONS IN A CIVIL ACTION TO CHICAGO TITLE COMPANY;
23         and
24         •       SUMMONS IN A CIVIL ACTION TO CHICAGO TITLE INSURANCE
25         COMPANY.
26         I declare under penalty of perjury under the laws of the State of California that
27   the foregoing is true and correct.
28
                                                  1
                                          PROOF OF SERVICE
 1   DATED this 28th day of October, 2019, at Los Angeles, California.
 2
 3
                                      La Tonya Fountain
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                        2
                               PROOF OF SERVICE
